UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6856



HAYER SIMMONS,

                                           Petitioner - Appellant,

          versus


HENRY J. PONTON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-02-550)


Submitted:   October 24, 2003          Decided:     November 10, 2003


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hayer Simmons, Appellant Pro Se. Amy L. Marshall, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Hayer Simmons seeks to appeal the magistrate judge’s* order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is appealable only if a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                 28 U.S.C.

§   2253(c)(2)          (2000).       A    prisoner     satisfies       this   standard    by

demonstrating           that    reasonable           jurists    would     find    that    his

constitutional           claims   are       debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.          See Miller-El v. Cockrell, 537 U.S. 322,                       , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose       v.    Lee,   252    F.3d       676,   683   (4th     Cir.    2001).      We   have

independently reviewed the record and conclude that Simmons has not

made the requisite showing.                 Accordingly, we deny a certificate of

appealability and dismiss the appeal.                      We deny Simmons’s motions

for an evidentiary hearing and for appointment of counsel.                                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


       *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                                 2
    DISMISSED




3